Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a — - - -_ — —_ -_ - ~” —_ _ - = on a —_ — — ~ x
UNITED STATES OF AMERICA : INDICTMENT
-~V,o- : 20 Cr,

RANDY CRAIG LEVINE,
a/k/a “Viktor Lapin,"
a/k/a “Andre Santiago Santos
Galindo,”
a/k/a “Alexander Martinez Lavrov,”
a/k/a “Alexander Kozlov,”
a/k/a “Hristo Danielov Marinov,” and

PHILIP REICHENTHAL,

Defendants.

COUNT_ONE
(Conspiracy to Commit Commodities Fraud)

The Grand dury charges:

Relevant Entities and Individuals

 

1. At all times relevant to this Indictment, RANDY CRAIG
LEVINE, a/k/a “Viktor Lapin,” a/k/a “Andre Santiago Santos
Galindo,” a/k/a “Alexander Martinez Lavrov,’ a/k/a “Alexander
Kozlov,” a/k/a “Hristo Danielov Marinov,” the defendant, was a
United States citizen living in Guatemala and other foreign
locations.

2, At all times relevant to this Indictment, PHILIP
REICHENTHAL, the defendant, was a lawyer living in Florida who held

himself out as an escrow agent or “paymaster” for cryptocurrency

 

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 2 of 17

transactions.

3. At all times relevant to this Indictment, company-1 was a
Delaware limited liability company with offices in New York, New
York and New Jersey. Company-1 conducts over-the-counter
cryptocurrency transactions, i.e., Company~1 buys large amounts of
eryptocurrency from, and sells oryptocurrency to, its customers who
prefer to transact with Company-1 rather than buying or selling on
a public cryptocurrency exchange. Company-i's goal is to profit
from the spreads—the difference between the buying price and
selling price—in those cryptocurrency transactions, rather than
from itself taking and holding any position in cryptocurrency.

4. ° At all times relevant to this Indictment, Volantis Escrow
Platform LLC (“Volantis Escrow”) purported to be a Delaware limited
liability company. Volantis Market Making LLC (“Volantis Market

Making”) was a Delaware limited liability company. Collectively,
Volantis Escrow and Volantis Market Making are referred to herein
ag the *“Volantis Entities.” The Volantis Entities principally
operated out of Pennsylvania.

5. At all times relevant to this Indictment, Individual-1
was the principal of the Volantis Entities.

6, At ali times relevant to this Indictment, Individual-2
was a Florida resident involved in brokering Bitcoin transactions.

Background on Cryptocurrency

 

7. Bitcoin is a form of cryptocurrency, which is a

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 3 of 17

decentralized, peer-to-peer form of electronic currency.
Cryptocurrency is a digital representation of value that can be
digitally traded and functions as (1) a medium of exchange; (2) a
unit of account; and/or (3) a store of value, but does not have
legal tender status, Unlike “fiat currency,” like the U.S. dollar
and the Huro, cryptocurrency is not issued by any jurisdiction and
functions only by agreement within the community of users of that
particular currency.

8. Cryptocurrencies like Bitcoin are held by their owners in
electronic “wallets.” These wallets have unique addresses, which
are designated by a string of letters and numbers. Only an
individual who possesses the unique “private key” associated with a
wallet’s address can access the cryptocurrency in that wallet.
However, any individual can send oryptocurrency to any wallet. An
individual does not have to submit any identifying information to
any central authority to own a wallet, and it is therefore very
easy to hold a wallet anonymously.

9, A blockchain is a public, distributed electronic ledger.
Whenever someone transfers cryptocurrency between wallet addresses,
it ig recorded on a blockchain. The blockchain only records the
movement of cryptocurrency between the addresses; it does not by
itself identify the holders of the cryptocurrency. The blockchain
primarily involved in this case is the Bitcoin blockchain.

10, Under Title 7, United States Code, Section 1(a) (9), a

3
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 4 of 17

“commodity” includes “all other goods and articles .. . and all
services, rights, and interests .. . in which contracts for future
delivery are presently or in the future dealt in.” This includes

virtual currencies such as Bitcoin.
overview of Fraud on Individual-1 and Company-1

1L. In or about June and duly 2018, RANDY CRAIG LEVINE, a/k/a
“Viktor Lapin,” a/k/a “Andre Santiago Santos Galindo,” a/k/a
“Alexander Martinez Lavrov,” a/k/a “Alexander Kozlov,” a/k/a
“Hristo Danielov Marinov,” the defendant, induced Individual-1 to
wire PHILIP REICHENTHAL, the defendant, over $3 million of Company-
1‘s money to fund the purchase of Bitcoin after falsely telling
Individual-1 that LEVINE would sell thousands of Bitcoin, when in
truth and in fact, LEVINE never intended to sell Bitcoin, ‘After
receiving the $3 million, REICHENTHAL, in turn, wired over §2
million to LEVINE. LEVINE then lied to Individual-1 for days about
why the deal had not worked out, the status of the purported
Bitcoin, and the location of Company-1’s money, which was never

‘

returned.

Overview of Fraud on Investors and Individual-2
12. From at least in or about February 2019 through at least
in or about May 2019, RANDY CRAIG LEVINE, a/k/a “Viktor Lapin,”
a/k/a “Andre Santiago Santos Galindo,” a/k/a “Alexander Martinez
Lavrov,” a/k/a “Alexander Kozlov,” a/k/a wHristo Danielov Marinov,”

the defendant, induced Individual-2 to cause investors to send

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 5 of 17

PHILIP REICHENTHAL, the defendant, over $2 million of investors’
money to fund the purchase of Bitcoin after telling Individual-2
that LEVINE would sell Bitcoin, when in truth and in fact, LEVINE
never had any intention of selling Bitcoin to the investors. After
receiving the funds from the investors, RELCHENTHAL, in turn, gent
over $1.9 million to LEVINE. LEVINE then lied to Individual-2 and
an investor about the status of the investors’ funds, which were
never returned.
| Statutory Allegations

13, From at least in or about June 2018 through at least in
or about May 2019, in the Southern District of New York and
elsewhere, RANDY CRAIG LEVINE, a/k/a “Viktor Lapin,” a/k/a “Andre
Santiago Santos Galindo,” a/k/a “Alexander Martinez Lavrov,” a/k/a
“Alexander Kozlov,” a/k/a “Hristo Danielov Marinov,” and PHILIP
REICHENTHAL , the defendants, and others known and unknown,
willfully and knowingly did combine, conspire, confederate and
agree together and with each other to commit an offense against the
United States, to wit, commodities Fraud, in violation of Title 7,
United States Code, Sections 9(1) and 13(a) (5), and Title 17, Code
of Federal Regulations, Section 180.1.

14. It was a part and an object of the conspiracy that RANDY
CRAIG LEVINE, a/k/a. “Viktor Lapin,” a/k/a “Andre Santiago Santos
Galindo,” a/k/a “Alexander Martinez Lavrov,” a/k/a “Alexander

Kozlov,” a/k/a “Hristo Danielov Marinov,” and PHILIP REICHENTHAL,

5

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 6 of 17

the defendants, willfully and knowingly, would and did, directly
and indirectly, use‘'and employ, in connection with a contract of
sale of a commodity in interstate and foreign commerce, a
manipulative and deceptive device and contrivance, in contravention
of Title 17, Code of Federal Regulations, Section 180.1, by: (1)
using and employing, and attempting to use and employ, any
manipulative device, scheme, and artifices to defraud; (2) making,
and attempting to make, any untrue or misleading statement of a

material fact and omitting to state a material fact necessary in

 

order to make the statements made not untrue or misleading; and (a)
engaging, or attempting to engage in any act, practice, and course |
of business which operates and would operate as a fraud and deceit |

upon any person, in violation of Title 7, United States Code,

 

Sections 9(1) and 13(a}) (5).
Overt Acts
15. In furtherance of the conspiracy and to effect its
illegal cbject, the following overt acts, among others, were
committed in the Southern District of New York and elsewhere:
i. On or about April 29, 2019, RANDY CRAIG LEVINE,
a/k/a “Viktor Lapin,” a/k/a ‘andre Santiago Santos Galindo,” a/k/a
“Alexander Martinez Lavrov," a/k/a “Alexander Kozlov,” a/k/a
‘Hristo Danielov Marinov,” the defendant, caused approximately
$185,000 to be wired through a bank account in New York, New York

to a bank account in Russia.
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 7 of 17

ii. On or about April 30, 2019, LEVINE caused
approximately $265,000 to be wired through a bank account in New
York, New York to a bank account in Russia.

tii. On or about May 46, 2019, LEVINE caused
approximately $380,000 to be wired through a bank account in New
York, New York to a bank account in Russia.

iv. On or about May 8, 2019, LEVINE caused
approximately $271,540 to be wired through a bank account in New
York, New York to a bank account in Russia.

v. On or about May 21, 2019, LEVINE caused
approximately $375,000 to be wired through a bank account in New
York, New York to a bank account in Rugsia.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Conspiracy to Commit Wire Fraud)

The Grand Jury further charges:

16. The allegations contained in paragraphs 1 through 12
and 15 of this Indictment are repeated and realleged as if fully
set forth herein.

17. From at least in or about June 2018 through at least in
or about May 2019, in the Southern Dieatrict of New York and
elsewhere, RANDY CRAIG LEVINE, a/k/a “Viktor Lapin,” a/k/a “Andre
Santiago Santos Galindo,” a/k/a “Alexander Martinez Lavrov,” a/k/a

“Alexander Kozlov,” a/k/a “Hristo Danielov Marinov,” and PHILIP

 

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 8 of 17

RETCHENTHAL, the defendants, and others known and unknown,
willfully and knowingly combined, conspired, confederated, and
agreed together and with each other to commit wire fraud, in
violation of Title 18, United States Code, Section 1343. |
18. rt was a part and an object of the conspiracy that

RANDY CRAIG LEVINE, a/k/a “Viktor Lapin,” a/k/a “Andre Santiago
Santos Galindo,” a/k/a “Alexander Martinez Lavrov,” a/k/a
“Alexander Kozlov," a/k/a “Hristo Danielov Marinov,” and PHILIP
REICHENTHAL, the defendants, and others known and unknown
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause
to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of
executing euch scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

(Title 18, United States Code, Section 1349.)

: COUNT THREE
(Commodities Fraud: Individual-1 and Company-1)

The Grand Jury further charges:

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 9 of 17

19. The allegations contained in paragraphs 1 through 11
and 15 of this Indictment are repeated and realleged as Lf fully
set forth herein.

20. From in or about June 2018 through in or about July
2018, in the Southern District of New York and elsewhere, RANDY
CRAIG LEVINE, a/k/a “Viktor Lapin,” a/k/a “Andre Santiago Santos
Galindo,” a/k/a “Alexander Martinez Lavrov," a/k/a “Alexander
Kozlov,” a/k/a ‘Hristo Danielov Marinov,” and PHILIP
REICHENTHAL, the defendants, willfully and knowingly, used and
employed, and attempted to use and employ, in connection with a
contract of sale of a commodity in interstate and foreign
commerce, a manipulative and deceptive device and contrivance,
in contravention of Title 17, Code of Federal Regulations,
Section 180.1, by: (1) using and employing, and attempting to
use and employ, any manipulative device, scheme, and artifices
to defraud; (2) making, and attempting to make, any untrue or
misleading statement of a material fact and omitting to state a
material fact necessary in order to make the statements made not
untrue or misleading; and (3) engaging, or attempting to engage
in any act, practice, and course of business which operates and
would operate as a fraud and deceit upon any person, to wit,
LEVINE fraudulently induced an Individual-1 to wire millions of

dollars to REICHENTHAL, who in turn wired funds to LEVINE, in

 

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 10 of 17

connection with a Bitcoin transaction that LEVINE never intended

to complete.

_ (Title 7, United States Code, Sections 9{1) and 13{a) (5); Title
17, Code of Federal Regulations, Section 180.1; Title 18, United
States Code, Section 2.)

COUNT FOUR
{Commodities Fraud: Investors and Individual -2)

The Grand Jury further charges:

21. The allegations contained in paragraphs 1 through 10
and paragraphs 12 and 15 of this Indictment are repeated and
realleged as if fully set forth herein.

22, From in or about February 2019 through in or about May
2019, in the Southern District of New York and elsewhere, RANDY
CRAIG LEVINE, a/k/a “Viktor Lapin,” a/k/a.“Andre Santiago Santos
Galindo,” a/k/a “Alexander Martinez Lavrov,” a/k/a “Alexander
Kozlov,” a/k/a “Hristo Danielov Marinov,” and PHILIP REICHENTHAL,
the defendants, willfully and knowingly, directly and indirectly,
used and employed, and attempted to use and employ, in connection
with a contract of sale of a commodity in interstate and foreign
commerce, a manipulative and deceptive device and contrivance, in
contravention of Title 17, Code of Federal Regulations, Section
180.1, by: (1) using and employing, and attempting to use and
employ, any manipulative device, scheme, and artifices to defraud;
(2) making, and attempting to make, any untrue or misleading

statement of a material fact and omitting to state a material fact

10

 

 

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 11 of 17

necessary in order to make the statements made not untrue or
misleading; and (3) engaging, or attempting to engage in any act,
practice, and course of business which operates: and would operate
ag a fraud and deceit upon any person, to wit, LEVINE caused
REICHENTHAL to fraudulently induce investors working with
Individual-2 to wire millions of dollars to REICHENTHAL, who in
turn wired funds to LEVINE, in connection with a Bitcoin
transaction that LEVINE never intended to complete,

(Title 7, United States Code, Sections 9(1) and 13(a) (5); Title
17, Code of Federal Regulations, Section 180.1; Title 18, United

States Code, Section 2.)

COUNT FIVE
(Wire Fraud: Individual-1 and Company~1)

The Grand Jury further charges:

23. The allegations contained in paragraphs 1 through 11
and 15 of this Indictment are repeated and realleged as if fully
set forth herein.

24, From in or about June 2018 through in or about July 2018,
in the Southern District of New York and elsewhere, RANDY CRAIG
LEVINE, a/k/a “Viktor Lapin,” a/k/a “Andre Santiago Santos
Galindo,” a/k/a “Alexander Martinez Lavrov,” a/k/a “Alexander
Kozlov,” a/k/a “Hristo Danielov Marinov,” and PHILIP REICHENTHAL,
the defendants, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for

obtaining money and property by means of false and fraudulent

L1

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 12 of 17

pretenses, representations, and promises, transmitted and caused to
be transmitted by means of wire, radio, and television
communications in interstate and foreign commerce, writings, signs,
signals, pictures, and sounds for the purpose of executing such
scheme and artifice, to wit, LEVINE, through interstate and foreign
messages and financial transfers, including phone calls made by
Individual-1 to Company-1 representatives in New York, New York,
carried out a scheme to defraud by fraudulently inducing
Individual-1 to wire millions of dollars to RETCHENTHAL, who in
turn wired funds to LEVINE, in connection with a Bitcoin
transaction that LEVINE never intended to complete.

(Title 18, United States Code, Sections 1343 and 2.)

COUNT Six
(Wire Fraud: Investors and Individual-2)

The Grand Jury further charges:

25. The allegations contained in paragraphs 1 through 10
and paragraphs 12 and 15 of this Indictment are repeated and
realleged as if fully set forth herein.

26. From in or about February 2019 through in or about May
2019, in the Southern District of New York and elsewhere, RANDY
CRAIG LEVINE, a/k/a “Viktor Lapin,” a/k/a “Andre Santiago Santos
Galindo,” a/k/a “Alexander Martinez Lavrov,” a/k/a “Alexander
Kozlov,” a/k/a “Hristo Danielov Marinov,” and PHILIP REICHENTHAL,

the defendants, willfully and knowingly, having devised and

12

 

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 13 of 17

intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, transmitted and caused to
be transmitted by means of wire, radio, and television
communications in interstate and foreign commerce, writings, signs,
signals, pictures, and sounds for the purpose of executing such
scheme and artifice, to wit, LEVINE, through interstate and foreign
messages and financial transfers, including financial transfers
through bank accounts in New York, New York, carried out a scheme
to defraud by causing REICHENTHAL to fraudulently induce investors
working with Individual-2 to wire millions of dollars to
REICHENTHAL, who in turn wired funds to LEVINE, in connection with
a Bitcoin transaction that LEVINE never intended to complete.
(Title 18, United States Code, Sections 1343 and 2.)
COUNT SEVEN
(Engaging in Monetary Transaction in Property Derived From
Specified Unlawful Activity)

The Grand Jury further charges:

27, The allegations contained in paragraphs 1 through 12
and 15 of this Indictment are repeated and realleged as if fully
set forth herein.

28. From on or about April 29, 2019 through on or about May
21, 2019, in the Southern District of New York and elsewhere, RANDY
CRAIG LEVINE, a/k/a “Viktor Lapin,” a/k/a “Andre Santiago Santos

Galindo,” a/k/a “Alexander Martinez Lavrov," a/k/a “Alexander

13
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 14 of 17

Kozlov,” a/k/a “Hristo Danielov Marinov,” the defendant, knowingly
engaged, and attempted to engage, within the United States in
monetary transactions in criminally derived property of a value
greater than $10,000, that was derived from specified unlawful
activity, and aided and abetted the same, to wit, LEVINE committed
wire fraud and then laundered that money by wiring the wire fraud
proceeds, in amounts greater than $10,000, from Mexico to Russia,
through a bank in New York, New York.
(Title 18, United States Code, Sections 1957 and 2.)
FORFELTURE ALLEGATIONS

29. As a result of committing one or more of the offenses
charged in Counts Two, Five, and Six of this Indictment, RANDY
CRAIG LEVINE, a/k/a “Viktor Lapin,” a/k/a “Andre Santiago Santos
Galindo,” a/k/a “Alexander Martinez Lavrov," a/k/a “Alexander
Kozlov,” a/k/a “Hristo Danielov Marinov,*” and PHILIP
RETCHENTHAL, the defendants, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 98i(a) (1) (e)
and Title 28, United States Code, Section 2461, all property,
real and personal, that constitutes or is derived from proceeds
traceable to the commission of said offenses, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said

offenses that the defendants personally obtained.

14
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 15 of 17

30. As a result of committing the offense charged in Count
Seven of this Indictment, RANDY CRAIG LEVINE, a/k/a “Viktor
Lapin,” a/k/a “Andre Santiago Santos Galindo,” a/k/a “Alexander
Martinez Lavrov," a/k/a “Alexander Kozlov,” a/k/a “Hristo
Danielov Marinov,” the defendant, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section
982(a) (1), any and all property, real and personal, involved in
said offense, or any property traceable to such property,
including but not limited to a sum of money in United States
currency representing the amount of property involved in said
offense.

Substitute Assets Provision

 

31. If any of the above-described forfeitable property, as
a result of any act or omission by the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third party;

Cc. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty;

15
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 16 of 17

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853({p), and Title 28, United States Code
Section 2461(c), to seek forfeiture of any other property of the

defendants up to the value of the forfeitable property described

above.

(Title 18, United States Code, Sections 981 (a) (1) (C) and
982(a){1); Title 21, United States Code, Section 853(p);
Title 28, United States Code, Section 2461.)

Yh Jp dlber

FQREPERSON AUDRHY STRAUSS Aq¢
Acting United States Attorney

16

 
Case 1:20-cr-00578-LAK Document 8 Filed 10/26/20 Page 17 of 17

Form No. USA-338s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
—~ VV. -

RANDY CRAIG LEVINE,
a/k/a “Viktor Lapin,”
a/k/a “Andre Santiago Santos
Galindo,"
a/k/a “Alexander Martinez Lavrov,”
a/k/a “Alexander Kozlov,”
a/k/a “Hristo Danielov Marinov,” and

PHILIP REICHENTHAL,

Defendants.

 

INDICTMENT
20 Cr.

{Tithe 7, United States Code, Sections
9(1) and 13(a} (5); Title 17, Code of
Federal Regulations, Section 180.1; Title
18, United States Code, Sections 2, 371,
1343, 1349, and 1957.)

 

The AUDREY STRAUSS
(/ foreperson Acting United States
Attorney

 

 
